Exhibit 10.1

AMERICAN INTERNATIONAL GROUP, INC.

LONG TERM INCENTIVE PLAN

 

1. PURPOSE; DEFINITIONS

This American International Group, Inc. Long Term Incentive Plan (this “Plan”)
is designed to provide selected officers and key employees of American
International Group, Inc. (“AIG” and together with its consolidated
subsidiaries, determined in accordance with U.S. generally accepted accounting
principles, the “Company”) with incentives to contribute to the long-term
performance of AIG in a manner that appropriately balances risk and rewards.

Awards under this Plan are issued under the American International Group, Inc.
2013 Omnibus Incentive Plan (as amended from time to time or any successor stock
incentive plan, the “Omnibus Plan”), the terms of which are incorporated in this
Plan. Capitalized terms used in this Plan but not otherwise defined in this Plan
or in the attached Glossary of Terms in Annex A have the meaning ascribed to
them in the Omnibus Plan.

 

2. PERFORMANCE PERIOD

Awards (as defined below) will be earned over a three-year performance period (a
“Performance Period”), unless the Compensation and Management Resources
Committee of the Board of Directors of AIG (including any successor, the
“Committee”) determines a different period is appropriate for some or all
Participants as set forth in the applicable award agreement.

 

3. AWARDS AND PARTICIPANTS

A. Awards. Awards issued under this Plan (“Awards”) may consist of performance
share units (“PSUs”), providing holders with the opportunity to earn shares of
Common Stock (“Shares”) based on achievement of performance criteria during the
Performance Period, restricted stock units (“RSUs”), providing holders with the
opportunity to earn Shares based on continued Employment throughout the
Performance Period, or a combination of PSUs and RSUs, as the Committee may
determine from time to time. PSUs and RSUs will be subject to the terms and
conditions of this Plan and the Omnibus Plan and will be issued only to the
extent permissible under relevant laws, regulatory restrictions and agreements
applicable to the Company. In addition to the preceding, the Committee may
establish another form of Award to the extent it determines appropriate for some
or all Participants (as defined below).

B. Participants. The Committee will from time to time determine (1) the officers
and key employees of the Company who will receive Awards (the “Participants”)
and (2) the number and type of Awards issued to each Participant. No Award to a
Participant shall in any way obligate the Committee to (or imply that the
Committee will) provide a similar Award (or any Award) to the Participant in the
future.



--------------------------------------------------------------------------------

C. Status of PSUs and RSUs. Each PSU and RSU constitutes an unfunded and
unsecured promise of AIG to deliver (or cause to be delivered) one Share (or, at
the election of AIG, cash equal to the Fair Market Value thereof) as provided in
Section 5.B. Until such delivery, a holder of PSUs or RSUs will have only the
rights of a general unsecured creditor and no rights as a shareholder of AIG.

D. Award Agreements. Each Award granted under the Plan shall be evidenced by an
award agreement that shall contain such provisions and conditions as the
Committee deems appropriate; provided that, except as otherwise expressly
provided in an award agreement, if there is any conflict between any provision
of this Plan and an award agreement, the provisions of this Plan shall govern.
By accepting an Award pursuant to this Plan, a Participant thereby agrees that
the Award shall be subject to all of the terms and provisions of this Plan, the
Omnibus Plan and the applicable award agreement. Awards shall be accepted by a
Participant signing the applicable award agreement, and returning it to the
Company. Failure by a Participant to do so within 90 days from the date of the
award agreement shall give the Company the right to rescind the Award.

 

4. PERFORMANCE MEASURES; EARNED PSUS

A. Target PSUs. For an Award of PSUs, a Participant’s award agreement will set
forth a target number of PSUs as determined by the Committee (the “Target
PSUs”).

B. Performance Measures. The number of PSUs earned for any Performance Period
will be based on one or more performance measures established by the Committee
in its sole discretion with respect to such Performance Period (collectively,
the “Performance Measures”). For each Performance Measure with respect to a
Performance Period, the Committee will establish a Threshold, Target and Maximum
achievement level and the weighting afforded to each such Performance Measure.
The Committee may also establish gating metrics that must be satisfied before
Performance Measures are applied to assess the number of PSUs that are earned.

C. Performance Results. At the end of the Performance Period, the Committee will
assess performance against each Performance Measure and determine the Earned
Percentage (as detailed below) for each such Performance Measure as follows,
subject to the terms and conditions of this Plan and unless determined otherwise
by the Committee:

 

Performance    Earned Percentage  

Performance less than Threshold

     0 % 

Performance at Threshold

     50 % 

Performance at Target

     100 % 

Performance at or above Maximum

     200 % 

 

2



--------------------------------------------------------------------------------

The Earned Percentage for performance between Threshold and Target and between
Target and Maximum will be determined on a straight-line basis, unless
determined otherwise by the Committee.

D. Earned PSUs. The number of PSUs earned for the Performance Period (the
“Earned PSUs”) will equal the sum of the PSUs earned for each Performance
Measure, calculated as follows, unless determined otherwise by the Committee:

 

PSUs earned

for a

Performance

Measure

  =   

Target

PSUs

  x   

Earned

Percentage

  x   

Weighting of

Performance

Measure

For the avoidance of doubt, the Committee retains discretion to reduce any
Earned PSU Award to zero.

 

5. VESTING AND DELIVERY

A. Vesting of Earned PSUs and RSUs. Except as provided in Section 6, and subject
to the other terms and conditions of this Plan and the applicable award
agreement, Earned PSUs and RSUs will vest on the date or dates specified in the
applicable award agreement (each, a “Scheduled Vesting Date”). Unless otherwise
set forth in the applicable award agreement, RSUs will be earned based solely on
the Participant’s continued Employment through the end of the Performance
Period.

B. Delivery. Except as provided in Section 6, AIG will deliver (or cause to be
delivered) to the Participant Shares (or, at the election of AIG, cash equal to
the Fair Market Value thereof) in respect of any Earned PSUs, RSUs, or portion
thereof, as promptly as administratively practicable following the applicable
Scheduled Vesting Date. Subject to Section 6, a Participant must be Employed on
the applicable Scheduled Vesting Date in order to be entitled to receive a
delivery of any portion of the Earned PSUs and RSUs.

C. Dividend Equivalents. Unless otherwise set forth in the applicable award
agreement, in the event that any cash dividend is declared on Shares with a
record date that occurs during the Dividend Equivalent Period (as defined
below), the Participant will receive dividend equivalent rights in the form of
additional PSUs or RSUs (or both if the Participant’s Award consists of both
PSUs and RSUs) (the “Dividend Equivalent Units”) at the time such dividend is
paid to AIG’s shareholders. The number of Dividend Equivalent Units that the
Participant will receive at any such time will be equal to (1) the cash dividend
amount per Share times (2) the number of PSUs and RSUs covered by the
Participant’s Award (and, unless otherwise determined by AIG, any Dividend
Equivalent Units previously credited under the Participant’s Award) that have
not been previously settled through the delivery of Shares (or cash) prior to,
such date, divided by the Fair Market Value of one Share on the applicable
dividend record date. Each Dividend Equivalent Unit will constitute an unfunded
and unsecured promise of AIG to deliver (or cause to be delivered) one Share
(or, at the election of AIG, cash equal to the Fair Market Value thereof) in
accordance with the Plan, and will vest and be

 

3



--------------------------------------------------------------------------------

settled or paid at the same time, and subject to the same terms and conditions
(including, for PSUs, increase or decrease based on achievement of performance
criteria in accordance with Section 4 above), as the PSUs and RSUs on which such
Dividend Equivalent Unit was accrued. “Dividend Equivalent Period” means the
period commencing on the date on which PSUs or RSUs were awarded to the
Participant and ending on the last day on which Shares (or cash) are delivered
to the Participant with respect to the Earned PSUs or RSUs.

 

6. VESTING AND PAYOUT UPON TERMINATION OF EMPLOYMENT AND CORPORATE EVENTS

Except as otherwise provided in the applicable award agreement:

A. Termination Generally. Except as otherwise provided in this Section 6, if a
Participant’s Employment is Terminated for any reason, then any unvested Awards,
or parts thereof, shall immediately terminate and be forfeited.

B. Involuntary Termination, Retirement or Disability. Subject to Section 6.G, in
the case of a Participant’s involuntary Termination without Cause, Retirement or
Disability, the Participant’s outstanding Awards will immediately vest and the
Shares (or cash) corresponding to the Earned PSUs (based on the performance for
the whole Performance Period) or RSUs, as applicable, will be delivered to the
Participant on the dates that the applicable Award would otherwise have been
delivered if the Participant had continued to remain Employed. For the avoidance
of doubt, an involuntary Termination without Cause as provided in this Section
6.B shall not include a resignation that a Participant may assert was a
constructive discharge.

C. Qualifying Resignation. Subject to Section 6.G, in the case of a
Participant’s Qualifying Resignation after the first year of a Performance
Period, the Participant’s outstanding Awards will immediately vest and the
Shares (or cash) corresponding to the Earned PSUs (based on the performance for
the whole Performance Period) or RSUs, as applicable, will be delivered to the
Participant on the dates that the applicable Award would otherwise have been
delivered if the Participant had continued to remain Employed. For the avoidance
of doubt, in the case of a Participant’s Qualifying Resignation during the first
year of a Performance Period, the Participant’s Award shall immediately
terminate and be forfeited.

D. Death. For outstanding Awards of PSUs, (1) in the case of a Participant’s
death during a Performance Period or following a Performance Period but prior to
the Committee’s adjudication of performance under Section 4.C, the Participant’s
PSU Award will immediately vest and the Shares (or cash) corresponding to the
Target PSUs will be delivered to the Participant’s estate as soon as practicable
but in no event later than the end of the calendar year or, if later, within two
and one-half months following the date of death and (2) in the case of a
Participant’s death following the Committee’s adjudication of performance for a
Performance Period under Section 4.C, the Participant’s PSU Award will
immediately vest and the Shares (or cash) corresponding to the Earned PSUs
(based on performance for the whole Performance Period) will be delivered to the
Participant’s estate as soon as practicable but in no event later than the end
of the calendar year or, if later, within two and one-half months following the
date of death. For outstanding Awards of RSUs, in the case of a Participant’s
death, the Participant’s outstanding unvested RSUs will immediately vest and the
Shares (or

 

4



--------------------------------------------------------------------------------

cash) corresponding to the RSUs will be delivered to the Participant’s estate as
soon as practicable but in no event later than the end of the calendar year or,
if later, within two and one-half months following the date of death.

E. Change in Control. For outstanding Awards of PSUs, in the case of a Change in
Control during a Performance Period and the Participant’s involuntary
Termination without Cause within twenty-four (24) months following such Change
in Control, the Participant shall receive Shares (or cash) corresponding to the
Target PSUs, unless the Committee determines to use actual performance through
the date of the Change in Control, and such Shares (or cash) will immediately
vest. In the case of a Change in Control following a Performance Period and the
Participant’s involuntary Termination without Cause within twenty-four
(24) months following such Change in Control, the Participant shall receive
Shares (or cash) corresponding to the Earned PSUs (based on performance for the
whole Performance Period), and such Shares (or cash) will immediately vest. For
outstanding Awards of RSUs, in the case of a Change in Control and the
Participant’s involuntary Termination without Cause within twenty-four
(24) months following such Change in Control, a Participant’s outstanding
unvested RSUs will immediately vest. Any such amounts representing vested PSUs
or RSUs will be delivered by the end of the calendar year or, if later, within
two and one-half months following the Participant’s separation from service,
provided that no delivery will be delayed as a result of the Change in Control.

F. Election to Accelerate or Delay Delivery. The Committee may, in its sole
discretion, determine to accelerate or defer delivery of any Shares (or cash)
underlying the Awards granted under the Plan or permit a Participant to elect to
accelerate or defer delivery of any such Shares (or cash), in each case in a
manner that conforms to the requirements of Section 409A and is consistent with
the provisions of Section 8.E.

G. Release of Claims. In the case of a Participant’s involuntary Termination
without Cause, Qualifying Resignation or Retirement, as a condition to receiving
delivery of any Shares (or cash) under any Awards following such event, the
Company will require the Participant to execute a release substantially in the
form attached as Annex B (the “Release”), subject to any provisions that the
Senior HR Attorney and the Senior Compensation Executive or their designee(s)
may amend or add to the release in order to impose restrictive covenants
requiring (x) confidentiality of information, non-disparagement and
non-solicitation of Company employees for 12 months following the Termination,
(y) in the case of a Qualifying Resignation, non-competition for twelve
(12) months following the Termination, and z) in the case of an involuntary
Termination without Cause of any Participant who is eligible to participate in
the American International Group, Inc. 2012 Executive Severance Plan (as may be
amended from time to time, and together with any successor plan, the “ESP”), or
Retirement, non-competition for such periods as are generally specified herein.
The Release for any Participant who is eligible to participate in the ESP shall
be in the form of the release required by the ESP at the time of the Termination
(including any non-competition covenants), modified to cover the payment of any
Shares (or cash) under any Awards under this Plan as a result of the
Participant’s involuntary Termination without Cause. Effective for Retirements
on or after December 1, 2015, the Release will require non-competition for no
less than six (6) months following the Retirement in order for the Participant
to receive any Shares (or cash) under any Awards under this Plan. The Release or

 

5



--------------------------------------------------------------------------------

the ESP form of release must be executed by the Participant and become
irrevocable, in the case of a Participant’s involuntary Termination without
Cause, or Retirement, prior to or during the calendar year of the date on which
a delivery of Shares (or cash) with respect to the Award is scheduled to be
delivered pursuant to Section 5.B, and in the case of a Participant’s Qualifying
Resignation, within 90 days following the Qualifying Resignation; provided that
if the Release is executed after such time, the delivery of Shares (or cash)
with respect to such calendar year will be forfeited; provided, further, that if
the local laws of a country or non-U.S. jurisdiction in which Participant
performs services render invalid or unenforceable all or a portion of the
Release (subject to additional provisions as described above), the Senior HR
Attorney and the Senior Compensation Executive or their designee(s) shall have
the discretion to create a release that incorporates as much of the Release as
possible while also complying with such local laws.

 

7. ADMINISTRATION OF THIS PLAN

A. General. This Plan shall be administered by the Committee and the person or
persons designated by the Committee to administer the Plan from time to time.
Actions of the Committee may be taken by the vote of a majority of its members.
The Committee may allocate among its members and delegate to any person who is
not a member of the Committee any of its administrative responsibilities. The
Committee will have the power to interpret this Plan, to make regulations for
carrying out its purposes and to make all other determinations in connection
with its administration (including, without limitation, whether a Participant
has become subject to Disability), all of which will, unless otherwise
determined by the Committee, be final, binding and conclusive. The Committee
may, in its sole discretion, reinstate any Awards made under this Plan that have
been terminated and forfeited because of a Participant’s Termination, if the
Participant complies with any covenants, agreements or conditions that the
Committee may impose; provided, however, that any delivery of Shares (or cash)
under such reinstated Awards will not be made until the scheduled times set
forth in this Plan.

B. Non-Uniform Determinations. The Committee’s determinations under this Plan
need not be uniform and may be made by it selectively with respect to persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee will be entitled, among other things, to make non-uniform and
selective determinations as to the persons to become Participants.

C. Determination of Employment. The Committee, with respect to any Participant
under the purview of the Committee, and the Senior Compensation Executive, with
respect to any other Participant, will have the right to determine the
commencement or Termination date of a Participant’s Employment with the Company
solely for purposes of this Plan, separate and apart from any determination as
may be made by the Company with respect to the individual’s employment.

D. Amendments. The Committee will have the power to amend this Plan and any
Performance Measures established pursuant to Section 4.B in any manner and at
any time, including in a manner adverse to the rights of the Participants. The
Committee shall also have the power, in its sole discretion, to

 

6



--------------------------------------------------------------------------------

reduce the amount of any RSUs, Target PSUs or Earned PSUs at any time including,
for the avoidance of doubt, after the relevant Performance Period has ended.
Notwithstanding the foregoing, the Committee’s rights and powers to amend the
Plan shall be delegated to the Senior Compensation Executive who shall have the
right to amend the Plan with respect to (1) amendments required by relevant law,
regulation or ruling, (2) amendments that are not expected to have a material
financial impact on the Company, (3) amendments that can reasonably be
characterized as technical or ministerial in nature, or (4) amendments that have
previously been approved in concept by the Committee. Notwithstanding the
foregoing delegation, the Senior Compensation Executive shall not have the power
to make an amendment to the Plan that could reasonably be expected to result in
a termination of the Plan or a change in the structure or the powers, duties or
responsibilities of the Committee, unless such amendment is approved or ratified
by the Committee.

E. No Liability. No member of the Board of Directors of AIG (the “Board”) or any
employee of the Company performing services with respect to the Plan (each, a
“Covered Person”) will have any liability to any person (including any
Participant) for any action taken or omitted to be taken or any determination
made, in each case, in good faith with respect to this Plan or any Participant’s
participation in it. Each Covered Person will be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under this Plan and against
and from any and all amounts paid or Shares delivered by such Covered Person,
with the Company’s approval, in settlement thereof, or paid or delivered by such
Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that the Company will have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company will have sole control over such defense with counsel of
the Company’s choice. To the extent any taxable expense reimbursement under this
paragraph is subject to Section 409A, (1) the amount thereof eligible in one
taxable year shall not affect the amount eligible in any other taxable year;
(2) in no event shall any expenses be reimbursed after the last day of the
taxable year following the taxable year in which the Covered Person incurred
such expenses; and (3) in no event shall any right to reimbursement be subject
to liquidation or exchange for another benefit. The foregoing right of
indemnification will not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or willful misconduct. The
foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under AIG’s Amended and
Restated Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.

F. Clawback/Repayment. Notwithstanding anything to the contrary herein, Awards
and any payments or deliveries under this Plan will be subject to forfeiture
and/or repayment to the extent provided in (1) the AIG Clawback Policy, as in
effect from time to time and (2) other agreements executed by a Participant.

 

7



--------------------------------------------------------------------------------

8. GENERAL RULES

A. No Funding. The Company will be under no obligation to fund or set aside
amounts to pay obligations under this Plan. A Participant will have no rights to
any Awards or other amounts under this Plan other than as a general unsecured
creditor of the Company.

B. Tax Withholding. The delivery of Shares (or cash) under this Plan is
conditioned on a Participant’s satisfaction of any applicable withholding taxes
in accordance with Section 4.2 of the Omnibus Plan, as amended from time to
time, or such similar provision of any successor stock incentive plan.

C. No Rights to Other Payments. The provisions of this Plan provide no right or
eligibility to a Participant to any other payouts from AIG or its subsidiaries
under any other alternative plans, schemes, arrangements or contracts AIG may
have with any employee or group of employees of AIG or its subsidiaries.

D. No Effect on Benefits. Grants and the delivery of Shares (or cash) under this
Plan will constitute a special discretionary incentive payment to the
Participants and will not be required to be taken into account in computing the
amount of salary or compensation of the Participants for the purpose of
determining any contributions to or any benefits under any pension, retirement,
profit-sharing, bonus, life insurance, severance or other benefit plan of AIG or
any of its subsidiaries or under any agreement with the Participant, unless AIG
or the subsidiary with which the Participant is Employed specifically provides
otherwise.

E. Section 409A.

(1) Awards made under the Plan are intended to be “deferred compensation”
subject to Section 409A, and this Plan is intended to, and shall be interpreted,
administered and construed to, comply with Section 409A. The Committee will have
full authority to give effect to the intent of this Section 8.E.

(2) If any payment or delivery to be made under any Award (or any other payment
or delivery under this Plan) would be subject to the limitations in Section
409A(a)(2)(b) of the Code, the payment or delivery will be delayed until six
months after the Participant’s separation from service (or earlier death) in
accordance with the requirements of Section 409A.

(3) Each payment or delivery in respect of any Award will be treated as a
separate payment or delivery for purposes of Section 409A.

F. Severability. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

 

8



--------------------------------------------------------------------------------

G. Entire Agreement. This Plan contains the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter hereof.

H. Waiver of Claims. Each Participant recognizes and agrees that prior to being
selected by the Committee to receive an Award he or she has no right to any
benefits under this Plan. Accordingly, in consideration of the Participant’s
receipt of any Award hereunder, he or she expressly waives any right to contest
the amount of any Award, the terms of this Plan, any determination, action or
omission hereunder by the Committee or the Company or any amendment to this
Plan.

I. No Third Party Beneficiaries. Except as expressly provided herein, this Plan
will not confer on any person other than the Company and the Participant any
rights or remedies hereunder. The exculpation and indemnification provisions of
Section 7.E will inure to the benefit of a Covered Person’s estate and
beneficiaries and legatees.

J. Successor Entity; AIG’s Assigns. Unless otherwise provided in the applicable
award agreement and except as otherwise determined by the Committee, in the
event of a merger, consolidation, mandatory share exchange or other similar
business combination of AIG with or into any other entity (“Successor Entity”)
or any transaction in which another person or entity acquires all of the issued
and outstanding Common Stock of AIG, or all or substantially all of the assets
of AIG, outstanding Awards may be assumed or a substantially equivalent award
may be substituted by such Successor Entity or a parent or subsidiary of such
Successor Entity. The terms of this Plan will be binding and inure to the
benefit of AIG and its successors and assigns.

K. Nonassignability. No Award (or any rights and obligations thereunder) granted
to any person under the Plan may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged, in any manner
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily and whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution, except as may be otherwise
provided in the award agreement. Any sale, exchange, transfer, assignment,
pledge, hypothecation, or other disposition in violation of the provisions of
this Section 8.K will be null and void and any Award which is hedged in any
manner will immediately be forfeited. All of the terms and conditions of this
Plan and the award agreements will be binding upon any permitted successors and
assigns.

L. Right to Discharge. Nothing contained in this Plan or in any Award will
confer on any Participant any right to be continued in the employ of AIG or any
of its subsidiaries or to participate in any future plans.

M. Consent. If the Committee at any time determines that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award or the delivery of any Shares under
this Plan, or the

 

9



--------------------------------------------------------------------------------

taking of any other action thereunder (each such action, a “plan action”), then
such plan action will not be taken, in whole or in part, unless and until such
consent will have been effected or obtained to the full satisfaction of the
Committee; provided that if such consent has not been so effected or obtained as
of the latest date provided by this Plan for payment of such amount or delivery
and further delay is not permitted in accordance with the requirements of
Section 409A, such amount will be forfeited and terminate notwithstanding any
prior earning or vesting.

The term “consent” as used in this paragraph with respect to any plan action
includes (1) any and all listings, registrations or qualifications in respect
thereof upon any securities exchange or under any federal, state, or local law,
or law, rule or regulation of a jurisdiction outside the United States, (2) any
other matter, which the Committee may deem necessary or desirable to comply with
the terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made, (3) any and all other consents, clearances and approvals
in respect of a plan action by any governmental or other regulatory body or any
stock exchange or self-regulatory agency and (4) any and all consents required
by the Committee.

N. Subject to Any AIG Section 162(m) Plan. AIG may, in any year, propose a
Section 162(m) compliant performance incentive award plan (the “AIG Section
162(m) Plan”). If an AIG Section 162(m) Plan is proposed and approved by AIG
stockholders in accordance with Section 162(m)(4)(C) of the Code and Treasury
Regulation Section 1.162-27(e)(4), this Plan will function as a sub-plan under
the AIG Section 162(m) Plan, whereby performance compensation amounts payable
under the AIG Section 162(m) Plan can be paid in part by accruing awards with
respect to a Performance Period.

O. No Liability With Respect to Tax Qualification or Adverse Tax Treatment.
Notwithstanding anything to the contrary contained herein, in no event shall the
Company be liable to a Participant on account of the failure of any Award or
amount payable under this Plan to (1) qualify for favorable United States or
foreign tax treatment or (2) avoid adverse tax treatment under United States or
foreign law, including, without limitation, Section 409A.

 

9. DISPUTES

A. Governing Law. This Plan will be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflict of
laws. The Plan shall also be subject to all applicable non-U.S. laws as to
Participants located outside of the United States. In the event that any
provision of this Plan is not permitted by the local laws of a country or
jurisdiction in which a Participant performs services, such local law shall
supersede that provision of this Plan with respect to that Participant. The
benefits to which a Participant would otherwise be entitled under this Plan may
be adjusted or limited to the extent that the Senior HR Attorney and the Senior
Compensation Executive or their designee(s) determine is necessary or
appropriate in light of applicable law or local practice.

B. Arbitration. Subject to the provisions of this Section 9, any dispute,
controversy or claim between the Company and a Participant, arising out of or
relating to or concerning this Plan or any Award, will be finally settled by
arbitration. Participants who are subject to an Employment Dispute Resolution
Program (“EDR

 

10



--------------------------------------------------------------------------------

Program”) maintained by AIG or any affiliated company of AIG, will resolve such
dispute, controversy or claim in accordance with the operative terms and
conditions of such EDR Program, and to the extent applicable, the employment
arbitration rules of the American Arbitration Association (“AAA”). Participants
who are not subject to an EDR Program shall arbitrate their dispute, controversy
or claim in New York City before, and in accordance with the employment
arbitration rules of the AAA, without reference to the operative terms and
conditions of any EDR Program. Prior to arbitration, all claims maintained by a
Participant must first be submitted to the Committee in accordance with claims
procedures determined by the Committee. Either the Company or a Participant may
seek injunctive relief from the arbitrator. Notwithstanding any other provision
in this Plan, the Company or a Participant may apply to a court with
jurisdiction over them for temporary, preliminary or emergency injunctive relief
that, under the legal and equitable standards applicable to the granting of such
relief, is necessary to preserve the rights of that party pending the
arbitrator’s modification of any such injunction or determination of the merits
of the dispute, controversy or claim.

C. Jurisdiction. The Company and each Participant hereby irrevocably submit to
the exclusive jurisdiction of a state or federal court of appropriate
jurisdiction located in the Borough of Manhattan, the City of New York over any
suit, action or proceeding arising out of or relating to or concerning this Plan
or any Award that is not otherwise arbitrated or resolved according to Section
9.B. The Company and each Participant acknowledge that the forum designated by
this section has a reasonable relation to this Plan and to such Participant’s
relationship with the Company, that the agreement as to forum is independent of
the law that may be applied in the action, suit or proceeding and that such
forum shall apply even if the forum may under applicable law choose to apply
non-forum law.

D. Waiver. The Company and each Participant waive, to the fullest extent
permitted by applicable law, any objection which the Company and such
Participant now or hereafter may have to personal jurisdiction or to the laying
of venue of any such suit, action or proceeding in any court referred to in
Section 9.C. The Company and each Participant undertake not to commence any
action, suit or proceeding arising out of or relating to or concerning this Plan
or any Award in any forum other than a forum described in Section 9.C.
Notwithstanding the foregoing, nothing herein shall preclude the Company from
bringing any action, suit or proceeding in any other court for the purpose of
enforcing the provisions of this Section 9. The Company and each Participant
agree that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Participant and the Company.

E. Service of Process. Each Participant irrevocably appoints the Secretary of
AIG at 80 Pine Street, New York, New York 10005, U.S.A. as his or her agent for
service of process in connection with any action, suit or proceeding arising out
of or relating to or concerning this Plan or any Award that is not otherwise
arbitrated or resolved according to Section 9.B. The Secretary will promptly
advise the Participant of any such service of process.

 

11



--------------------------------------------------------------------------------

F. Confidentiality. Each Participant must keep confidential any information
concerning any grant or Award made under this Plan and any dispute, controversy
or claim relating to this Plan, except that (i) a Participant may disclose
information concerning a dispute or claim to the court that is considering such
dispute or to such Participant’s legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute) or (ii) a Participant may disclose
information regarding an Award to the Participant’s personal lawyer or tax
accountant, provided that such individuals agree to keep the information
confidential. Nothing herein shall prevent the Participant from making or
publishing any truthful statement (1) when required by law, subpoena or court
order, (2) in the course of any legal, arbitral or regulatory proceeding, (3) to
any governmental authority, regulatory agency or self-regulatory organization,
or (4) in connection with any investigation by the Company.

 

10. TERM OF PLAN

The Plan is effective as of January 1, 2017 and will continue until suspended or
terminated by the Committee in its sole discretion; provided, however, that the
existence of the Plan at any time or from time to time does not guarantee or
imply the payment of any Awards hereunder, or the establishment of any future
plans or the continuation of this Plan. Any termination of this Plan will be
done in a manner that the Committee determines complies with Section 409A.

 

12



--------------------------------------------------------------------------------

Annex A

Glossary of Terms

“Cause” means (1) a Participant’s conviction, whether following trial or by plea
of guilty or nolo contendere (or similar plea), in a criminal proceeding (A) on
a misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses (A)
and (B) in jurisdictions which do not use those designations; (2) a
Participant’s engagement in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Securities Exchange Act of 1934); (3) a Participant’s
violation of any securities or commodities laws, any rules or regulations issued
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Company or any of its
subsidiaries or affiliates is a member; or (4) a Participant’s material
violation of the Company’s codes or conduct or any other AIG policy as in effect
from time to time. The determination as to whether “Cause” has occurred shall be
made by the Committee, with respect to any Participant under the purview of the
Committee, or the Senior Compensation Executive, with respect to any other
Participant, in each case, in its or his or her sole discretion. The Committee
or Senior Compensation Executive, as applicable, shall also have the authority
in its sole discretion to waive the consequences of the existence or occurrence
of any of the events, acts or omissions constituting “Cause.”

“Change in Control” means the occurrence of any of the following events:

(1) individuals who, on January 1, 2017, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2017,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of AIG’s proxy statement in which such person is named as a
nominee for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of AIG as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(2) Any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of AIG representing 50% or more of the
combined voting power of AIG’s then outstanding securities eligible to vote for
the election of the Board (“AIG Voting Securities”); provided, however, that the
event described in this paragraph (2) shall not be deemed to be a Change in
Control by virtue of an acquisition of AIG Voting Securities: (A) by AIG or any
subsidiary of AIG (B) by any employee benefit plan (or related trust) sponsored
or maintained by AIG or any subsidiary of AIG or (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities;



--------------------------------------------------------------------------------

(3) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving AIG (a “Business Combination”)
that results in any person (other than the United States Department of Treasury)
becoming the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the entity resulting from such Business Combination;

(4) The consummation of a sale of all or substantially all of AIG’s assets
(other than to an affiliate of AIG); or

(5) AIG’s stockholders approve a plan of complete liquidation or dissolution of
AIG.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
AIG Voting Securities as a result of the acquisition of AIG Voting Securities by
AIG which reduces the number of AIG Voting Securities outstanding; provided that
if after such acquisition by AIG such person becomes the beneficial owner of
additional AIG Voting Securities that increases the percentage of outstanding
AIG Voting Securities beneficially owned by such person, a Change in Control
shall then occur.

“Disability” means that a Participant, who after receiving short term disability
income replacement payments for six months, (i) is determined to be disabled in
accordance with the Company’s long term disability plan in which employees of
the Company are generally able to participate, if one is in effect at such time,
to the extent such disability complies with 26 C.F.R. §1.409A-3(i)4(i)(B), or
(ii) to the extent such Participant is not participating in the Company’s long
term disability plan, or no such long term disability plan exists, is determined
to have medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months as determined by, as applicable, the Company’s long
term disability insurer or the department or vendor directed by the Company to
determine eligibility for unpaid medical leave.

“Employed” and “Employment” means (a) actively performing services for the
Company, (b) being on a Company-approved leave of absence, whether paid or
unpaid, or (c) receiving long term disability benefits, in each case while in
good standing with the Company.

“Qualifying Resignation” for a Participant means voluntary Termination initiated
by the Participant (while such Participant is in good standing with the
Company), that would not otherwise satisfy the definition of Retirement below,
after attainment of age plus years of service equal to 60; provided that such
Termination occurs on or after age 50 with at least five years of service.

“Retirement” for a Participant means voluntary Termination initiated by the
Participant (while such Participant is in good standing with the Company) (i) on
or after age 60 with five years of service or (ii) on or after age 55 with 10
years of service



--------------------------------------------------------------------------------

“Senior Compensation Executive” means the Company’s most senior executive whose
responsibility it is to oversee the Corporate Compensation Department. In the
event that no individual holds such position, “Senior Compensation Executive”
will instead refer to the Company’s most senior executive whose responsibility
it is to oversee the global Human Resources Department.

“Senior HR Attorney” means the Company’s most senior attorney whose
responsibility it is to oversee Human Resource/employment matters.

“Termination” or “Terminate,” with respect to a Participant, means the
termination of the Participant’s Employment.



--------------------------------------------------------------------------------

Annex B

Form of Release Referred to in Section 6.G of the Plan.

NOT personalized to each Participant.

(1) [Employee Name] (“Employee”), for good and sufficient consideration, the
receipt of which is hereby acknowledged, hereby waives and forever releases and
discharges any and all claims of any kind Employee may have against American
International Group, Inc., its affiliate or subsidiary companies (“AIG”), or any
officer, director or employee of, or any benefit plan sponsored by, any such
company (collectively, the “Released Parties”) which arise from Employee’s
employment with any of the Released Parties or the termination of Employee’s
employment with any of the Released Parties. [Specifically, but without limiting
that release, Employee hereby waives any rights or claims Employee might have
pursuant to the Age Discrimination in Employment Act of 1967, as amended (the
“Act”) and under the laws of any and all jurisdictions, including, without
limitation, the United States. Employee recognizes that Employee is not waiving
any rights or claims under the Act that may arise after the date that Employee
executes this Release.] Nothing herein modifies or affects any vested rights
that Employee may have under the [American International Group, Inc. Retirement
Plan, or the American International Group, Inc. Incentive Savings Plan] [and
other plans applicable to Employee]; nor does this Release confer any such
rights, which are governed by the terms of the respective plans (and any
agreements under such plans).

(2) Employee acknowledges that Employee has not filed any complaint, charge,
claim or proceeding, if any, against any of the Released Parties before any
local, state or federal agency, court or other body (each individually a
“Proceeding”). Employee represents that Employee is not aware of any basis on
which such a Proceeding could reasonably be instituted.

(3) Employee acknowledges and agrees that Employee has complied with and will
continue to comply with the non-disparagement, non-solicitation and
confidentiality provisions set forth in the Employee’s award agreement pursuant
to Section 3.D of the Plan, [a copy of which is attached hereto as Exhibit A],
[for Retirements or Qualifying Resignations; and further agrees that during the
period commencing on the date of the Employee’s [Retirement/Qualifying
Resignation] and ending on the [for Retirements, 6-month][for Qualifying
Resignations, 12-month] anniversary of such date, the Employee shall not,
directly or indirectly:

(a) Engage in any “Competitive Business” (defined below) for the Employee’s own
account;

(b) Enter the employ of, or render any services to, any person engaged in any
Competitive Business;

(c) Acquire a financial interest in, or otherwise become actively involved with,
any person engaged in any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or

(d) Interfere with business relationships between AIG and customers or suppliers
of, or consultants to AIG.



--------------------------------------------------------------------------------

(e) For purposes of this Section X, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which AIG does such business:

(i) The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;

(ii) The life and accident and health insurance business;

(iii) The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that AIG as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “AIG Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any AIG Insurance Product;

(iv) The investment and financial services business, including retirement
services and mutual fund or brokerage services; or

(v) Any other business that as of such date is a direct and material competitor
of one of AIG’s businesses.

(4) Employee further agrees that AIG’s remedies at law for a breach or
threatened breach of any of the non-disparagement, non-solicitation and
confidentiality provisions in the Employee’s award agreement [and for the
non-competition covenant set forth above] would be inadequate. In recognition of
this fact, the Employee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, AIG, without posting any bond, shall
be entitled to obtain equitable relief from a court of competent jurisdiction in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available;

(5) [Employee acknowledges and understands that Employee is hereby being advised
to consult with an attorney prior to executing this Release. Employee also
acknowledges and understands that Employee has [twenty-one (21)] days to
consider the terms of this Release before signing it. However, in no event may
Employee sign this Release before Employee’s termination date.]

(6) [Upon the signing of this Release by Employee, Employee understands that
Employee shall have a period of seven (7) days following Employee’s signing of
this Release in which Employee may revoke this Release. Employee understands
that this Release shall not become effective or enforceable until this seven
(7) day revocation period has expired, and that neither the Released Parties nor
any other person has any obligation [pursuant to the American International
Group, Inc. 2013 Long Term Incentive Plan] until eight (8) days have passed
since Employee’s signing of this Release without Employee having revoked this
Release. If Employee revokes this Release, Employee will be deemed not to have
accepted the terms of this Release.]



--------------------------------------------------------------------------------

(7) Any dispute arising under this Release shall be governed by the law of the
State of New York, without reference to the choice of law rules that would cause
the application of the law of any other jurisdiction.

 

 

   

 

DATE     [Employee]